AO 93(Rev.11/13)SearchandSeizureWarrant


                                    U NITED STATES D ISTRICT COURT
                                                             forthe
                                                   W estern District6fVirginia

                ln theM atterofthe Search of
            (Brie
                fydescribethepropert
                                   ytobesearched
             oridenth thepersonbynameandaddress)                     CaseNo./ - lh Y J 1%
                                                                                   .

                   1443 M iddle W allens Creek
                       Dumeld,Virginia

                                          SEARCH AND SEIZU RE W ARR ANT
To:     Any authorized 1aw enforcem entofficer
         An application by afederal1aw enforcementofticeroran attorney forthegovernmentrequeststhe search
ofthefollowing person orproperty located in the               W estern    Districtof             Virginia
(ident? thepersonol.describethepropert
                                     ytobesearchedandgiveitslocationlL
     1443 M iddle W allens Creek
     Duffield,Virgini
                    a




        Ifindthattheaffidavitts),oranyrecordedtestimony,establish probablecausetosearchandseizethepersonorproperty
described above,andthatsuch search willreveal(ident? thepersonordescribethepropert
                                                                                 ytobeseized):
    The person ofJeremy David M allory,a fugitive ofthiscourt.




        YOU ARE COM M ANDED to executethiswarranton orbefore                     August12,2019             (nottoexceed14days)
      W inthedaytime6:00a.m.to10:00p.m. I
                                        D atanytimeinthedayornightbecausegoodcausehasbeenestablished.
        Unlessdelayed notice isauthorizedbelow,you mustgivea copy ofthe warrantand areceiptforthepropertytaken to the
person from whom ,orfrom whoseprem ises,theproperty wastaken,orleavethecopy and receiptattheplacewherethe
property wastaken.
        Theofficerexecuting thiswarrant,oran officerpresentduring theexecution ofthewarrant,m ustpreparean inventory
asrequiredby 1aw and promptly return thiswarrantand inventory to                 Pamela Meade Sargent                .
                                                                              W nitedStatesMagistrateJudge)
    O Pursuantto 18U.S.C.53103a(b),1findthatimmediatenotificationmay haveanadverseresultlistedin l8U.S.C.
â2705(exceptfordelay oftrial),andauthorizetheofficerexecutingthiswarranttodelayno ' .
                                                                      .-
                                                                                    tothepeïsonwho,     os'
                                                                                                          e               '

property,willbesearc ofseized (chec eappropriatebox)
     (
     D for       ays(nottoexc 0) (D until,thefact ' stifying,the1            specific date


Dateandtimeissued'
                 .                           q ofq 3.
                                                    .
                                                    6:(..,                                   udge'ssignature
                                                                                                                 -
city and state'
              .         Abingdon,Virginia                                  Pamela Meade Sargent,U.S.Magistrate Judge
                                                                                        Printednameand title


              Case 2:19-mj-00018-PMS Document 1 Filed 07/29/19 Page 1 of 2 Pageid#: 1
AO93(Rev.11/13)SearchandSeizureW arrant(Page2)
                                                        Return
CaseNo.:                          Dateandtimewarrantexecuted:         Copy ofwarrantand inventory leftwith:

lnventory made in the presence of:

Inventoryofthepropertytakenandnameofanypersonts)seized:




                                                      Certification


        1declareunderpenalty ofperjurythatthisinventoryiscorrectandwasreturnedalongwiththeoriginalwarranttothe
designatedjudge.


Date:
                                                                            Executing tl
                                                                                       -/
                                                                                        /zcer'
                                                                                             ssi
                                                                                               gnature

                                                                               Printednameand title




             Case 2:19-mj-00018-PMS Document 1 Filed 07/29/19 Page 2 of 2 Pageid#: 2
